Case 1:19-cv-09439-PKC Document 249-2 Filed 07/01/20 Page 1 of 8




EXHIBIT M - REDACTED
Case 1:19-cv-09439-PKC Document 249-2 Filed 07/01/20 Page 2 of 8
Case 1:19-cv-09439-PKC Document 249-2 Filed 07/01/20 Page 3 of 8
Case 1:19-cv-09439-PKC Document 249-2 Filed 07/01/20 Page 4 of 8
Case 1:19-cv-09439-PKC Document 249-2 Filed 07/01/20 Page 5 of 8
Case 1:19-cv-09439-PKC Document 249-2 Filed 07/01/20 Page 6 of 8




                  Redacted
Case 1:19-cv-09439-PKC Document 249-2 Filed 07/01/20 Page 7 of 8
Case 1:19-cv-09439-PKC Document 249-2 Filed 07/01/20 Page 8 of 8




    Redacted
